Case 2:19-bk-24257-VZ   Doc 1 Filed 12/05/19 Entered 12/05/19 20:22:05   Desc
                         Main Document    Page 1 of 7
Case 2:19-bk-24257-VZ   Doc 1 Filed 12/05/19 Entered 12/05/19 20:22:05   Desc
                         Main Document    Page 2 of 7
Case 2:19-bk-24257-VZ   Doc 1 Filed 12/05/19 Entered 12/05/19 20:22:05   Desc
                         Main Document    Page 3 of 7
Case 2:19-bk-24257-VZ   Doc 1 Filed 12/05/19 Entered 12/05/19 20:22:05   Desc
                         Main Document    Page 6 of 7
Case 2:19-bk-24257-VZ   Doc 1 Filed 12/05/19 Entered 12/05/19 20:22:05   Desc
                         Main Document    Page 7 of 7


                             City of Beverly Hills Utility
                                   PO Box 845806
                               Los Angeles, CA 90084


                            Gustavo Francisco Reynoso
                              2237 W. Francisco Ave
                             West Covina, CA 91790


                                    HAR-RFF, LLC
                                 c/o Armanino LLP
                              11766 Wilshire Bl. 9th F
                               Los Angeles, CA 90025


                             James Andrew Hinds Jr.
                              Hinds & Shankman LLP
                           21257 Hawthorne Blvd 2nd Fl
                               Torrance, CA 90503


                                 JP Morgan Chase
                                3415 Vision Drive
                               Columbus, OH 43219


                                 Merri Jean Ross
                             9530 Hidden Valley Road
                              Beverly Hills, CA 90210


                            Southern California Edison
                                   PO Box 300
                               Glendale, CA 91202


                                      Spectrum
                                   PO Box 60074
                             City of Industry, CA 91716


                                 Steven A. Woods
                         269 South Beverly Drive, Suite 607
                              Beverly Hills, CA 90212
